Citation Nr: 1218363	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  04-41 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical, thoracic and lumbar spine with herniated discs at C5-6-7 and bulging discs at T8-9 and L3-4-5.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel





INTRODUCTION

The Veteran had active service from December 1972 to December 1975 and from June 1977 to November 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, denying the claim currently on appeal.  

The Board previously denied this appeal in December 2007.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and by an order dated March 2009, the Court granted a joint motion to remand the appeal to the Board.  Subsequently, the Board remanded the Veteran's claim in August 2010 so that he could be scheduled for his requested hearing.  

In September 2011, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDING OF FACT

1.  The Veteran is competent to report that he experienced neck and back pain during and after discharge from service.

2.  The evidence is at least in equipoise as to whether the Veteran's degenerative disc disease of the cervical, thoracic and lumbar spine with herniated discs at C5-6-7 and bulging discs at T8-9 and L3-4-5 manifested as a result of active military service.  





CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for degenerative disc disease of the cervical, thoracic and lumbar spine with herniated discs at C5-6-7 and bulging discs at T8-9 and L3-4-5 have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Facts and Analysis

The Veteran's service treatment records indicate that he injured his low back in July 1973 when falling.  Tenderness was evident over the left erector spinae at the L3-4 level.  X-rays were negative for a fracture.  Records also note that he was seen with complaints of low back pain in October 1979.  It was noted that the Veteran strained his back muscles while drilling on a jeep.  Subsequent records note that he suffered a motor vehicle accident in July 1983.  X-rays revealed straightening of the usual lordotic curve of the cervical spine with no evidence of soft tissue swelling.  The vertebral bodies also appeared to be well-maintained with normal maintenance of the intervertebral disc spaces.  A record dated November 1983 reflects additional complaints of low back pain.  A diagnosis of lumbar strain was assigned.  

Records also reflect that he suffered an injury to the back in February 1985.  Records reflect that the Veteran was pinned between a two and a half ton cargo truck and a trailer.  An April 1985 record notes that the Veteran sustained an upper back and cervical strain as a result of this injury.  Another April 1985 record notes continued complaints of right upper trapezius pain that is associated with right cervical stiffness.  X-rays appeared normal at this time, but there was a decrease in right rotation of the cervical spine.  Diagnoses of right upper trapezius and cervical strains were assigned.  Records from May 1985 reflect continued complaints of right upper extremity pain.  Cervical spine and shoulder range of motion were found to be normal at this time and the Veteran was diagnosed with myofascial syndrome of the right shoulder.  A June 1985 record also notes that the Veteran was still experiencing shoulder pain following an injury 5 months earlier.  

Following separation from active duty, the Veteran was seen by a private chiropractor in July 1990.  It was noted that the Veteran was seen previously in June 1990 with complaints of severe neck and shoulder pain.  The Veteran reported chronic pain in the right shoulder for six to seven years since suffering the previously described injury involving a trailer.  Examination revealed several postural distortions in the upper cervical and upper thoracic spine.  The Veteran was diagnosed with acute thoracic subluxation complex.  The examiner opined that the Veteran had a longstanding postural distortion caused by previous trauma.  It was noted that the Veteran suffered a reinjury to this area in June 1990 that resulted in a two to three week aggravation of the Veteran's condition.  However, he had almost completed treatment from this injury and was resulting postural work in regards to his previously existing condition soon.  It was also noted that he would have an increased likelihood of degenerative arthritis without postural correction.  

The record reflects that the Veteran continued to seek treatment for his spine.  He also continued to report that his symptoms had been chronic since his in-service injury of 1985.  According to a private treatment record dated November 1995, the Veteran had been experiencing recurrent mid and upper back discomfort since an injury involving being pinned between a truck and another vehicle 10 years earlier.  The Veteran was diagnosed with chronic recurrent thoracic somatic dysfunction.  

A May 1997 magnetic resonance image (MRI) notes the Veteran suffered a crush injury in 1984.  The cervical spine had early degenerative narrowing at the C5-6 and C6-7 disc spaces.  There was no significant narrowing of the disc space of the lumbar spine, but there was mild facet arthropathy at the L4-5 and L5-S1 levels.  According to a June 1997MRI, the thoracic spine was normal.  However, there was intervertebral disc degeneration at C5-6 and C6-7 with diffuse bulging and early osteophytic ridging without discrete herniation.  A June 1999 record diagnosed the Veteran with acute ligamentous strain to the thoracic spine.  A subsequent MRI performed in June 2001 also revealed very minimal bulging/protrusion of the T8-9 intervertebral disc space centrally and parasagittally to the right.  A treatment record prepared in conjunction with the 2001 MRI notes that the Veteran had been suffering from symptomatology since injuring his back during military service.  

In July 2001, the Veteran was seen by VA for back pain and paresthesias from the neck around the head.  The Veteran reported that his back pain was long-standing.  The Veteran was diagnosed with cervical disc disease and lumbar pain.  A note dated May 2002 indicates that the Veteran's problems had worsened in the past year.  He described pain in his neck with intermittent numbness in the legs and arms.  The Veteran also reported in September 2002 that he was not able to work in his previous profession as a mechanic due to severe neck and back pain.  

The Veteran was afforded a VA examination of the spine in January 2004.  Examination revealed left to right kyphoscoliosis.  The Veteran was diagnosed with degenerative disc disease of the cervical, thoracic and lumbar spine.  He was also noted to have herniated discs at C5-6-7, bulging discs at T8-9 and L3-4-5, and osteoarthritis.  The examiner opined that it was unlikely that the Veteran's in-service injury of 1985 was the cause of his current disabilities.  It was noted that the Veteran only had an upper back strain with pain at the time of the accident, with normal exam and X-rays.  Rather, the examiner opined that the Veteran's current disability was due to osteoarthritis rather than the injury of 1985.  The examiner did not offer an opinion as to the etiology of the Veteran's osteoarthritis.  

A VA outpatient treatment note dated March 2004 indicates that the Veteran was suffering from advanced osteoarthritic changes of the cervical and lumbosacral spine.  This resulted in greatly diminished range of motion of the cervical and lumbosacral spine.  A September 2004 record notes that the Veteran's problems originated almost 20 years earlier when he was pinned between a truck and a trailer.  

Finally, the Veteran submitted a copy of a private medical evaluation dated March 2009 and prepared by a private physician with the initials F.G.  Dr. G described the Veteran's in-service injury and his subsequent history of treatment.  The Veteran was diagnosed with cervical intervertebral disc syndrome with incapacitating episodes and disability for employment since 2001.  Dr. G opined that the Veteran's spinal changes were due to late complications of his injury of 1985.  Dr. G explained that the Veteran suffered from continuity of symptomatology from the date of his injury to the present with progressive and incremental changes in structural testing over the years.  Dr. G noted that the mechanism of injury was one of direct impact, as well as axial loading by a maximal avoidance reaction at the time on the part of the Veteran.  

Having viewed all of the above evidence in a light most favorable to the Veteran, the Board concludes that service connection for a back disability is warranted.  The Veteran's service-treatment records reflect numerous complaints of lower and upper back pain during military service.  Also, following the injury of February 1985, the Veteran was seen for follow-up treatment for several months.  The Veteran was also seen with upper cervical and upper thoracic postural distortions in July 1990, which is less than 5 years after his separation from active duty.  Since this time, the Veteran has consistently reported chronic back symptomatology since military service.  During his September 2011 hearing, he also described in great detail his history of chronic back pain.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  The Board notes that his statements have added credibility due to the fact that he began reporting chronic back pain since his military injury approximately one decade prior to filing a claim regarding this issue.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that personal interest may affect the credibility of the evidence).  

In addition to the evidence of chronic symptomatology, the Veteran has submitted a private medical evaluation dated March 2009 in which his current disability was related to military service.  This private physician examined the Veteran and discussed in great detail the Veteran's medical history.  A complete rationale was also provided in support of this opinion.  The Board recognizes that the record contains a January 2004 VA examiner's opinion that the Veteran's current disability was not likely due to his injury of February 1985, but rather, due to osteoarthritis.  However, this opinion is not sufficient for rating purposes.  The examiner limited the opinion to the single in-service injury of February 1985, rather than discussing the rather frequent history of in-service back pain.  Also, the examiner did not discuss the Veteran's lay reports of chronic symptomatology when formulating an opinion.  In light of these facts, the Board finds the private opinion of March 2009 to be more probative.  

Having afforded the Veteran the full benefit of the doubt, the Board finds that service connection for degenerative disc disease of the cervical, thoracic and lumbar spine with herniated discs at C5-6-7 and bulging discs at T8-9 and L3-4-5 is warranted.  The claim is granted.  


ORDER

Service connection for degenerative disc disease of the cervical, thoracic and lumbar spine with herniated discs at C5-6-7 and bulging discs at T8-9 and L3-4-5 is granted.  



____________________________________________
L. A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


